        Case 2:19-cv-01327-NR Document 23 Filed 01/31/20 Page 1 of 4



            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
DEIDRA HUBAY, et al.                      )
                                          )
                                          ) 2:19-cv-01327-NR
             Plaintiff,                   )
                                          )
       vs.                                )
                                          )
JANELLE MARINA MENDEZ, et                 )
                                          )
al.                                       )
                                          )
             Defendant.                   )
                          MEMORANDUM ORDER
      Defendants Janelle Marina Mendez, Pamela Heal, and the Military
Sexual Trauma Movement move to vacate the defaults against them. [ECF No.
17; No. 8; No. 12]. For the following reasons, the Court will grant their motion.
                            I.    BACKGROUND
       Plaintiffs Deirdra Hubay, Robert Losieniecki, Jessica Dorantes, and
Alexis Gabrielle Herrick filed this lawsuit on October 17, 2019. [ECF No. 1].
Plaintiffs are former volunteers for the Military Sexual Trauma Movement, a
non-profit organization that lobbies government officials for “policies to protect
survivors of military sexual trauma and other discriminatory policies.” Id. at ¶
12. Plaintiffs resigned from the group based on their disagreement with its
tactics. Id. at ¶ 13. Now, they allege that Defendants violated copyright law,
invaded their privacy, and inflicted emotional distress by using their
photographs, names, and likenesses to promote the group after they had
revoked any consent for Defendants to do so. Id. at ¶¶ 43 – 83.
      Plaintiffs served Defendants Mendez and the Military Sexual Trauma
Movement with the complaint and summons on October 29, 2019. [ECF No. 5].
Plaintiffs then served Defendant Heal on November 11, 2019. [ECF No. 7].
Despite being served, Defendants did not answer the complaint within the 21
days required by Fed. R. Civ. P. 12(a)(1)(A). Plaintiffs thus requested that the
Clerk of Court enter default against Ms. Mendez and the Military Sexual
Trauma Movement on November 21, 2019 [ECF No. 6], and against Ms. Heal
on December 4, 2019. [ECF No. 11]. The Clerk did so on November 22, 2019
and December 5, 2019, respectively. [ECF No. 8; No. 12].
     Counsel for Defendants moved for pro hac vice admission on December
10, 2019, which the Court granted the next day. [ECF No. 15; No. 16].
Defendants then moved to vacate the Clerk’s entries of default on January 2,
        Case 2:19-cv-01327-NR Document 23 Filed 01/31/20 Page 2 of 4



2020. [ECF No. 17]. Defendants have not yet answered the complaint, but have
provided the “Proposed Answer” they intend to file. [ECF No. 22-1].
                      II.   DISCUSSION & ANALYSIS
       This Circuit has a “well-established policy of disfavoring default
judgments and encouraging decisions on the merits.” Husain v. Casino Control
Comm’n, 265 F. App’x 130, 133 (3d Cir. 2008) (internals omitted). Additionally,
“[a] party is not entitled to a default judgment as of right.” Phoenix Ins. Co. v.
Small, 307 F.R.D. 426, 433 (E.D. Pa. 2015). Thus, the decision to vacate an
entry of default (or not) is largely left to the Court’s discretion. Harad v. Aetna
Cas. & Sur. Co., 839 F.2d 979, 982 (3d Cir. 1988); Small, 307 F.R.D. at 433.
       That said, the mere filing of a motion does not automatically justify
vacating an otherwise valid entry of default. See United States v. $55,518.05 in
U.S. Currency, 728 F.2d 192, 196 (3d Cir. 1984). Before doing so, the Court
must consider (1) whether the plaintiff will be prejudiced; (2) whether the
defendant has a meritorious defense; and (3) whether the default resulted from
the defendant’s culpable conduct. Id. at 195. The Court may also consider the
“effectiveness of alternative sanctions.” Sourcecorp Inc. v. Croney, 412 F. App’x
455, 459 (3d Cir. 2011).
      Here, the Court will set aside the entries of default for three reasons:
      Prejudice. First, Plaintiffs would not be uniquely prejudiced if the
Court sets the default aside. In this context, “the costs associated with
continued litigation normally cannot constitute prejudice.” Sourcecorp Inc.,
412 F. App’x at 459 (internals omitted); Emcasco Ins. Co. v. Sambrick, 834 F.2d
71, 74 (3d Cir. 1987) (“[D]elay in realizing satisfaction on a claim rarely serves
to establish the degree of prejudice sufficient to prevent the opening [of] a
default judgment entered at an early stage of the proceeding.”).
       Aside from the normal burdens imposed by vacating any default, the
Court discerns no serious prejudice that Plaintiffs would face. Plaintiffs’
concern that Defendants “took advantage of the delay” to make disparaging
posts on social media is not prejudicial, at least in this context. [ECF No. 20 at
p. 5]. Prejudice here occurs if a plaintiff’s claim is materially impaired by delay,
such as through the loss of evidence. See Dizzley v. Friends Rehab. Program,
Inc., 202 F.R.D. 146, 147–48 (E.D. Pa. 2001) (“[T]he prejudice requirement
compels plaintiffs to demonstrate that the plaintiff's claim would be materially
impaired because of the loss of evidence, an increased potential for fraud or
collusion, substantial reliance on the entry of default, or other substantial
factors.”). There’s only been a few months of delay here, and no showing that
those few months impaired Plaintiffs’ ability to prove their case.


                                         2
        Case 2:19-cv-01327-NR Document 23 Filed 01/31/20 Page 3 of 4



       Meritorious Defense. Second, Defendants have presented defenses
that are meritorious enough to avoid default. It’s true that the Court need not
“engage in the futile exercise” of vacating a default when there is “no potential
defense.” Sourcecorp Inc., 412 F. App’x at 460. But this standard is very low.
See, e.g., id. (“[T]he Croneys’ presentation of potential defenses is thin at best.
… Nonetheless, we think the Croneys’ assertions that individual transfers of
money were not fraudulent, but rather reasonable payments for services
actually rendered, are—barely—sufficient[.]”).
      Defendants argue that they have a meritorious defense because
Plaintiffs “sold” the photos in question to Defendants knowing that they “were
going to upload the photos” to their website and social media. [ECF No. 17-1 at
¶ 28]. Defendants also say that Plaintiffs signed consent forms. Id. at ¶ 31.
While the scope and merit of these defenses will turn on discovery, or perhaps
the admissions in Defendants’ answer, they are not facially meritless.
Plaintiffs’ legal and factual objections to those defenses, based largely on what
they say are “admitted facts,” may well prevail. [ECF No. 20 at pp. 2 – 5]. But
those issues are better adjudicated through a motion for summary judgment
or judgment on the pleadings after Defendants have indeed “admitted facts,”
or after the record evidence has established certain facts as undisputed. That
Plaintiffs believe the Court can swiftly resolve this case based only on
Defendants’ admissions or limited discovery favors resolution on the merits.
      Culpable Conduct. Third, Defendants’ failure to answer was not
clearly the result of “culpable” conduct. “[T]he standard for culpable conduct in
this Circuit is the willfulness or bad faith of a non-responding defendant.” Hritz
v. Woma Corp., 732 F.2d 1178, 1182 (3d Cir. 1984) (internals omitted). Here,
while Defendants should have timely answered the complaint, and while
Plaintiffs were well-within their rights to request a default, the Court sees no
indication that Defendants sought to prolong or obstruct these proceedings.
The Court credits defense counsel’s sworn representation that Defendants
were delayed in obtaining counsel because of their limited resources, and that
counsel was attempting in good faith to settle the case behind the scenes to
avoid further litigation. [ECF No. 17-1]. While not strictly excusable, this
explanation is enough to justify vacating the default.
                                 III.   ORDER
      AND NOW, this 31st day of January, 2020, upon consideration of
Defendants’ motion to vacate the Clerk’s entries of default and for the reasons
stated above, it is hereby ORDERED that Defendants’ motion is GRANTED.
     The Court thus vacates the Clerk’s entries of default [ECF No. 8; No. 12].
Defendants shall answer the complaint by February 4, 2020, and the

                                        3
       Case 2:19-cv-01327-NR Document 23 Filed 01/31/20 Page 4 of 4



upcoming default judgment hearing will now be an initial case management
conference.

DATE: January 31, 2020                  BY THE COURT:
                                        /s/ J. Nicholas Ranjan
                                        United States District Judge




                                    4
